Citation Nr: 9933037
Decision Date: 11/23/99	Archive Date: 02/08/00

DOCKET NO. 95-20 814               DATE NOV 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a
disability of the lumbar spine.

2. Entitlement to an initial compensable disability rating for a
disability of the ankle.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from October 1992 to
December 1994.

The veteran brought a timely appeal to the Board of Veterans'
Appeals (the Board) from March 1995 and November 1995 rating
determinations of the Department of Veterans Affairs (VA) Regional
Office (RO) in Reno, Nevada. The Board in September 1997 remanded
the case for further development. The case has recently been
returned to the Board for appellate consideration.

FINDINGS OF FACT

1. The veteran's lumbar spine disability is productive of not more
than moderate impairment with appreciable limitation of motion and
muscle spasm; there is no neurological component objectively shown;
nor is there evidence of any weakness, instability, incoordination
or fatigability objectively confirmed at this time.

2. There is satisfactory evidence of painful motion of the left
ankle and an ununited fracture that with extreme use combine to
produce no more than slight impairment.

3. The veteran's left ankle disability and lumbar spine disability
have not rendered his disability picture unusual or exceptional in
nature, markedly interfered with employment, or required frequent
inpatient care as to render impractical the application of regular
schedular standards.

2 -

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 20 percent for a
lumbar spine disability have been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.1, 4.7, 4.21, 4.71a, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Codes 5292, 5295 (1999).

2. The criteria for an initial compensable evaluation of 10 percent
for a left ankle disability have been met. 38 U.S.C.A. 1155, 5107;
38 C.F.R. 3.321(b)(1), 4.1, 4.7, 4.14, 4.20, 4.21, 4.40, 4.45,
4.59, 4.71a, Diagnostic Code 5271, 5273 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The rating schedule is primarily a guide in the evaluation of
disability resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent as far as can practicably be
determined the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations. 38 C.F.R. 4.1.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Although a review of the recorded history of a disability is
necessary in order to make an accurate evaluation, see 38 C.F.R.
4.2, 4.41 (1999), the regulations do not give past medical reports
precedence over current findings. See Francisco v. Brown, 7 Vet.
App. 55 (1994).

3 -

Both the use of manifestations not resulting from service-connected
disease or injury in establishing the service-connected evaluation,
and the evaluation of the same manifestation under different
diagnoses are to be avoided. 38 C.F.R. 4.14.

The United States Court of Appeals for Veterans Claims (Court) has
held that diagnostic codes predicated on limitation of motion do
not prohibit consideration of a higher rating based on functional
loss due to pain or due to flare-ups under 38 C.F.R. 4.40, 4.45,
4.59. Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown,
8 Vet. App. 202, 206 (1995).

In view of the number of atypical instances it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified. Findings
sufficiently characteristic to identify the disease and the
disability therefrom and above all, coordination of rating with
impairment of function will, however, be expected in all instances.
38 C.F.R. 4.21.

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings. Nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20.

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalizations as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1@

4 -

When a claimant is awarded service connection for a disability and
subsequently appeals the RO's initial assignment of a rating for
that disability, the claim continues to be well-grounded as long as
the rating schedule provides for a higher rating and the claim
remains open. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In every instance where the schedule does not provide a zero
percent evaluation for a diagnostic code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.3 1.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that a
claim such as the veteran's is properly framed as an appeal from
the original rating, rather than a claim for increase, but that in
either case the veteran is presumed to be seeking the maximum
benefit allowed by law or regulations.

In Fenderson it was held that evidence to be considered in the
appeal of an initial assignment of a rating disability was not
limited to that reflecting the then current severity of the
disorder and that in cases where an initially assigned disability
evaluation has been disagreed with, it was possible for a veteran
to be awarded separate percentage evaluations for separate periods
based on the facts found during the appeal period, classified as
"staged ratings".

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate Pathology and evidenced by the visible
behavior of the claimant undertaking the motion.

5 -

Weakness is as important as limitation of motion, and a part which
becomes painful on use must be regarded as seriously disabled. A
little used part of the musculoskeletal system may be expected to
show evidence of disuse, either through atrophy, the condition of
the skin, absence of normal callosity or the like. 38 C.F.R. 4.40.

As regards the joints the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations: (a) Less
movement than normal (due to ankylosis, limitation or blocking,
adhesions, tendon-tie-up, contracted scars, etc.). (b) More
movement than normal (from flail joint, resections, nonunion of
fracture, relaxation of ligaments, etc.). (c) Weakened movement
(due to muscle injury, disease or injury of peripheral nerves,
divided or lengthened tendons, etc.). (d) Excess fatigability. (e)
Incoordination, impaired ability to execute skilled movements
smoothly. (f) Pain on movement, swelling, deformity or atrophy of
disuse.

Instability of station, disturbance of locomotion, interference
with sitting, standing and weight-bearing are related
considerations. For the purpose of rating disability from
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are
considered major joints; multiple involvements of the
interphalangeal, metacarpal and carpal joints of the upper
extremities, the interphalangeal, metatarsal and tarsal joints of
the lower extremities, the cervical vertebrae, the dorsal
vertebrae, and the lumbar vertebrae, are considered groups of minor
joints, ratable on a parity with major joints. The lumbosacral
articulation and both sacroiliac joints are considered to be a
group of minor joints, ratable on disturbance of lumbar spine
functions. 38 C.F.R. 4.45.

With any form of arthritis, painful motion is an important factor
of disability. The intent of the rating schedule is to recognize
painful motion with joint or periarticular pathology as productive
of disability. It is the intention to recognize actually painful,
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint.

- 6 -

The joints should be tested for pain on both active and passive
motion, in weight- bearing and nonweight-bearing and, if possible,
with range of the opposite undamaged joint. 38 C.F.R. 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis):
Degenerative arthritis established by X-ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved (DC 5200
etc.). When however, the limitation of motion of the specific joint
or joints involved is noncompensable under the appropriate
diagnostic codes, a rating of 10 percent is for application for
each such major joint or group of minor joints affected by
limitation of motion, to be combined, not added under diagnostic
code 5003. Limitation of motion must be objectively confirmed by
findings such as swelling, muscle spasm, or satisfactory evidence
of painful motion.

In the absence of limitation of motion, rate as below: With X-ray
evidence of involvement of 2 or more major joints or 2 or more
minor joint groups, with occasional incapacitating exacerbations,
20 percent. With X-ray evidence of involvement of 2 or more major
joints or 2 or more minor joint groups, 10 percent. Note (1): The
20 percent and 10 percent ratings based on X-ray findings, above,
will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray
findings, above, will not be utilized in rating conditions listed
under diagnostic codes 5013 to 5024, inclusive. Diagnostic Code
5003.

The following diseases listed under diagnostic codes 5013 through
5024, respectively, Osteoporosis, with joint manifestations;
Osteomalacia; Bones, new growths of, benign, Osteitis deformans,
Gout, Hydrarthrosis, intermittent, Bursitis, Synovitis, Myositis,
Periostitis, Myositis ossificans and Tenosynovitis will be rated on
limitation of motion of affected parts, as arthritis, degenerative,
except gout which will be rated under diagnostic code 5002.

Limitation of motion of the lumbar spine may be rated as follows:
severe, 40 percent; moderate, 20 percent; and slight, 10 percent.
Diagnostic Code 5292. 

- 7 -

Under diagnostic code 5289 a 40 percent evaluation may be assigned
for favorable ankylosis of the lumbar spine. A 50 percent
evaluation may be assigned for unfavorable ankylosis of the lumbar
spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be assigned
for pronounced intervertebral disc syndrome; with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, absent ankle jerk, or other
neurological findings appropriate to the site of the diseased disc,
with little intermittent relief. A 40 percent rating may be
assigned for severe intervertebral disc syndrome productive of
recurring attacks with intermittent relief. A 20 percent rating may
be assigned for moderate intervertebral disc syndrome productive of
recurring attacks. A 10 percent rating may be assigned when mild
and 0 when postoperative, cured.

Lumbosacral strain may be rated as follows: severe; with listing of
whole spine to opposite side, positive Goldthwait's sign, marked
limitation of forward bending in standing position, loss of lateral
motion with osteo-arthritic changes, or narrowing or irregularity
of joint space, or some of the above with abnormal mobility on
forced motion, 40 percent; with muscle spasm on extreme forward-
bending, loss of lateral spine motion, unilateral, in standing
position, 20 percent; with characteristic pain on motion, 10
percent; with slight subjective symptoms only, 0 percent.
Diagnostic Code 5295.

Ankylosis of the ankle in plantar flexion at more than 40', or in
dorsiflexion at more than 10' or with abduction, adduction,
inversion or eversion deformity shall be rated 40 percent. In
plantar flexion, between 30' and 40', or in dorsiflexion, between
0' and 10', a 30 percent rating may be assigned. Ankylosis in
plantar flexion, less than 30' shall be rated 20 percent.
Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, and
moderate mutation of motion shall be rated 10 percent. Diagnostic
Code 5271.

- 8 -

Ankylosis of the subastragalar or tarsal joint in poor weight-
bearing position shall be rated 20 percent, and in good weight-
bearing position, 10 percent. Diagnostic Code 5272.

Malunion of the os calcis or astragalus with marked deformity shall
be rated 20 percent, and with moderate deformity, 10 percent.
Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent. Diagnostic Code 5274.

Plates I and II provide a standardized description of ankylosis and
joint motion measurement. Joint motion for the ankle from the
anatomical position of 0 degrees: plantar flexion 45 degrees,
dorsiflexion 20 degrees. 38 C.F.R. 4.71, Plate II.

When, after consideration of all the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
veteran. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

I. Lumbar spine disability

Factual Background

The RO in March 1995 granted service connection for a disability of
the lumbar spine. The disability was rated as degenerative changes
of the lumbar spine with mechanical low back pain. A 10 percent
rating was assigned under Diagnostic Code 5003-5293 criteria.

The RO in March 1995 considered the service medical records that
showed variously dated reports regarding the low back pain
complaints. A medical board evaluation in late 1994  reported the
aforementioned diagnosis and noted findings of degenerative disc
disease and degenerative joint disease of the lumbar spine.

9 -

It was noted that the veteran fully flexed and extended the back
and that he had no evidence of neurological dysfunction.

Thereafter VA outpatient reports in 1995 showed the veteran had low
back pain complaints and his hearing testimony (Transcript (T) 4-8)
supplemented a VA examination in September 1995. The examiner noted
that the veteran had mostly sedentary work as a computer programmer
and had not lost time from work because of the back or ankle. He
complained of being unable to engage in sports because of the back
and ankle.

The examiner found no obvious abnormality of gait or posture. An X-
ray was read as showing straightening of lordosis that
paravertebral musculature spasm could be contributing to and no
frank disc space destruction. The veteran had mild pain on forward
bending and much pain on extension. Bilateral flexion and right
rotation was 2+ for pain, and 3+ for pain on left rotation. There
was no obvious deformity or spinal curvature and minimal
lumbosacral region tenderness. There was some low back pain with
straight leg raising, normal knee jerk reflexes, and no numbness or
muscular lack in the legs. The diagnosis was history of back
strain.

On a VA examination in late 1996, the veteran reported that he
continued to work at the same position with no time lost because of
illness. He complained of back pain aggravated by twisting or
lifting and being unable to do sports because of his back.

The examiner reported that the veteran walked without limp or
postural abnormality. There was no obvious fixed deformity and
normal appearing musculature, with some flattening of the lordotic
curve in the lumbar area. The examiner reported forward flexion to
105 degrees that was limited by pain, extension to 30 degrees with
much discomfort, left lateral flexion to 20 degrees with much
discomfort and right lateral flexion to 40 degrees with minimal
discomfort.

10-

The veteran could fully rotate with only mild discomfort. The
examiner found no neurological deficit and normal reflexes and no
numbness. The veteran could heel and toe walk and squat. The X-ray
of the lumbar spine was read as being unchanged from the August
1995 study. The diagnosis was chronic low back pain.

Pursuant to the Board remand, the RO obtained a record of VA
treatment reported by the veteran. The RO also obtained a medical
examination in late 1998.

The VA examiner stated that the claims folder and the Board remand
had been reviewed. The veteran said his back pain was still present
and that he used a corset brace for pain. He did not feel any
weakness or giving way of the lower extremities because of this and
no other medication other than aspirin as needed was taken for
pain. He reported flare ups intermittently with excessive
activities. The main precipitating factors for pain were bending,
lifting or twisting. No surgery had been performed and he had never
used a cane or crutches. He did not have bowel or bladder symptoms
or numbness or tingling down the legs. The pain was mostly slow and
insidious and primarily in line without radiation to one side.

The examiner reported no evidence of lumbar spine muscle spasm or
tenderness to palpation. There was no muscle atrophy, wasting or
tenderness along the paraspinous muscles, spinous process or
gluteus. The; range of motion per goniometer was 60 degrees of
forward flexion, 0 degrees of extension, 30 degrees of lateral
bending and lateral rotation bilaterally. The veteran had a
positive heel toe walk ability. Deep tendon reflexes were 2 plus
and he had intact sensation.

The examiner reported 5/5 motor strength all groups and no sciatic
root tension signs. The veteran showed 5/5 lumbar muscle strength
and no evidence of swelling about the spine. An X-ray was read as
showing no significant spondylolisthesis, spondylolysis or
significant disc space narrowing. There was a possible increase in
radiodensity along the facets in the L5, S1 area. The diagnosis was
musculoskeletal lower back sprain, chronic, with myofascial lower
back pain.

The examiner stated that there was chronic musculoskeletal
disability of the lumbar spine that would have intermittent flare
ups that could exacerbate the subjective symptoms. The examiner
opined that there would always probably be very little objective
findings on examination or X-ray. It was the examiner's opinion
that back pain would affect the veteran's ability to perform
average employment in a civilian occupation if it involved
excessive lifting, bending, stooping or carrying any significant
weight greater than 20 pounds.

The examiner commented that pain was not visible through the
veteran's movements. He was comfortable through the examination and
interview process and moved to and from the examination room
without difficulty.

The examiner stated that the veteran did have decreased range of
motion of the lumbar spine. It was the examiner's opinion that
commenting on the extent of any increased functional loss due to
pain was very difficult to quantitate. The examiner opined that as
long as the veteran avoided labor work or turning, stooping and
kneeling, the disability would probably not affect his functional
ability to perform work.

Analysis

The Board is satisfied that all relevant facts have been properly
developed to the extent possible and that no further duty to assist
exists with respect to the claim. The veteran has been provided
comprehensive examinations in connection with the claim and other
records have been obtained.

A comprehensive VA examination was scheduled to address relevant
evaluative criteria in accord with the principles established in
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). It was the holding in
Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that functional loss
due to pain will be rated at the same level as the functional loss
where motion is impeded.

- 12 -

The record reflects that the veteran did report for the examination
and that it was comprehensive and addressed relevant rating
criteria. The medical examination records include sufficient detail
regarding the veteran's lumbar spine disorder to apply current
rating criteria and are considered the best evidence for an
informed determination of the veteran's current impairment from the
disorder. Further, there has not been reported any more recent
comprehensive evaluation or treatment since the VA examination in
late 1998. Johnson, supra. and Robinette v. Brown, 8 Vet. App. 69
(1995).

Regarding the development completed by the RO to obtain probative
evidence through contemporaneous examination, the Board after
review of the record finds that the RO did all that it was required
to do and that it assembled a record that would support an informed
determination without any evidence of potential prejudice to the
veteran. Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that although the decision herein included
consideration of the holding in Fenderson, the veteran has not been
prejudiced by such discussion in view of the decision on the
merits. See for example Bernard v. Brown, 4 Vet. App. 384, 392-394
(1993). The disability of the lumbar spine did warrant
consideration of staged ratings as the veteran appealed the initial
rating determination.

The veteran's lumbar spine disability is rated currently in
accordance with the provisions of 38 C.F.R. 4.71a, Diagnostic Codes
5003 and 5293, which assess limitation of motion and other factors
as primary rating criteria for the incremental ratings from 0 to 60
percent. The veteran has been provided the essential rating
criteria. The Board finds another rating scheme appropriate for the
veteran's disability in view of the diagnosis and symptomatology.
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 4.20,
4.21 (1999).

- 13 -

It is noted that diagnostic codes predicated on limitation of
motion do not prohibit consideration of a higher rating based on
functional loss due to pain on use or due to flare-ups under 38
C.F.R.  4.40, 4.45, and 4.59. Johnson, supra, and DeLuca, 8 Vet.
App. at 206. Therefore, consideration of an increased evaluation
based on functional loss due to pain on flare-ups with limitation
of motion is proper.

The record reflects that the RO in its 1998 and earlier decisions
rated the veteran's disability on the basis of then current VA
examination records and contemporaneous outpatient treatment
reports that included complaints principally of lower spine pain
and some functional impairment.

Viewed collectively, the examination reports, which record
observations through late 1998, show persistent pain complaints and
appreciable orthopedic findings but no appreciable persistent
neurologic deficit as contemplated in the criteria for lumbosacral
strain or intervertebral disc syndrome that are alternative rating
schemes applicable to the disability. The veteran ha@' reported
having some difficulty because of his lumbar pain, and the VA
examinations viewed collectively appear to be indicative of an
appreciable disability principally on an orthopedic basis without
a neurologic component.

Applying this information to the rating schedule criteria leads the
Board to conclude that a higher evaluation is warranted. The
intensity of the back disorder symptoms, overall, is more than the
corresponding percentage evaluation under Codes 5293, 5292 or 5295
of 10 percent. The rating for the confirmed lumbar arthritis does
not require a mechanical application of the frequency and intensity
data to the schedular criteria. Here, however, applying the rating
schedule liberally results in a 20 percent evaluation recognizing
a disorder manifested by painful motion and more recently a rather
appreciable decrease in the ranges of motion in forward flexion and
extension. The initial VA examination confirmed muscle spasm but
did not offer a clear picture of the extent the range of motion was
impeded.

14 -

However, the preponderance of the evidence is against an increased
evaluation based on functional loss due to pain on use or due to
flare-ups, as the veteran's complaints of pain, when evaluated in
association with clinical objective findings obtained on
examination, are not reflective of a severe level of impairment
contemplated in a current 40 percent evaluation under any
alternative rating scheme. The most recent VA examination addressed
the essential elements and found no evidence thereof.

VA examinations in the aggregate show functional limitations that
have been consistent with no more impairment than would reasonably
be contemplated in the current 20 percent evaluation. Thus, the
Board finds that 38 C.F.R. 4.40, 4.45, or 4.59 do provide a basis
for a higher rating but no greater than 20 percent.

The examination findings clearly will not support a conclusion that
the veteran's disorder was more disabling than contemplated by the
20 percent rating but would support a rating higher than the 10
percent initially assigned. At that time there was no objective
evidence of appreciable intervertebral disc pathology, nor was
limitation of motion carefully described. Thus the initial
evaluation did not have a comprehensive assessment to rely on for
an accurate rating.

In addition, there is no ankylosis reported currently to permit the
application of Diagnostic Code 5289. Although the veteran's lower
back pain may at times be acutely worse, the evaluations under the
rating schedule contemplate exacerbations. 38 C.F.R. 4.1.

II. Left ankle disability

Factual Background

The service medical records reported a twisted left ankle in late
1992 and a sore left ankle in July 1993 after recreational
activity. Thereafter VA outpatient reports in 1995 showed the
veteran had left mile pain complaints.

- 15 -

His hearing testimony supplemented the record (T 2-4). A VA
examiner in 1995 found no gait abnormality or limitation of motion.
The examiner found moderate discomfort of the ankle on inward
rotation and slight tenderness of the lateral collateral ligaments.
The Achilles tendon was negative to palpation. An X-ray was read as
showing evidence of old trauma and the impression was chronic
changes but no evidence of acute fracture or dislocation. The
diagnosis was history of left ankle sprain.

A RO hearing officer in November 1995 considered the foregoing
record in granting service connection for a left ankle disability
and a noncompensable evaluation. As a result of the Board remand,
VA outpatient treatment records were obtained and showed infrequent
left ankle complaints.

On VA examination in late 1998 the veteran reported intermittent
pain. The examiner noted that he did not play sports secondary to
intermittent pain. The veteran reported feeling occasional give way
but no rolling of the ankle to the side. The pain was posterior,
intermittent and slight in nature. It was reported that the ankle
did not give way significantly and that pain was worse with plantar
flexion, many stairs or uneven terrain.

The examiner reported no particular swelling about the ankle.
Dorsiflexion was to 20 degrees and plantar flexion approximated 50
degrees. Inversion was 20 degrees and eversion was 1 C degrees.
There was no swelling, adhesion or scarring. The examiner reported
light tenderness along the pre Achilles bursa and particularly to
deep palpation on the posterior facet of the talus. There was no
anterior talar fibula tenderness or syndesmosis tenderness
anteriorly and no medial deltoid tenderness. The examiner also
reported 5/5 strength without pain and that the entire distal
neurovascular examination was intact. An X-ray was read as showing
no evidence of degenerative arthritis along the anterior aspect of
the talus and no medial or lateral joint space narrowing. There was
evidence of a multifragmented trigonum. The diagnosis was fracture
of the os posterior to the posterior facet of the talus with
plantar flexion impingement.

- 16 -

The examiner stated that X-ray study was consistent with a possible
fracture of the small bone posterior to the posterior facet of the
talus and was consistent with nonunion of the os per history of
trauma in service. The examiner opined that the ankle symptoms
should not cause any significant disability to obtain average
employment in civil occupation and if it did an operation to remove
the nonunion bone should alleviate the symptoms.

The examiner stated that the ankle range of motion was excellent
with mild pain on full plantar flexion. The examiner opined that
the veteran should not have any increasing functional loss with the
ankle over time and if functional loss or pain subjectively did
increase, then removal of the small posterior bone fragment would
be indicated and should alleviate the symptoms.

Analysis

As a preliminary matter, the Board finds that all relevant facts
have been properly developed to the extent possible and that no
further duty to assist exists with respect to the veteran's well
grounded claim for an increased initial rating for the left ankle
disability. The RO conscientiously developed the record to address
the concerns mentioned in the 1997 Board remand. The RO contacted
the veteran regarding sources of medical treatment and the medical
examination addressed the pertinent evaluative criteria.

Since the 1997 Board remand, the holding in Stegall requires that
the Board ensure compliance with the terms of a remand unless such
failure to comply is shown to have not prejudiced the appellant.
The Board sought to have a record that would support an informed
determination and asked the RO to request additional medical
evidence from the veteran and obtain a VA examination. The RO was
conscientious in developing the record and the Board is satisfied
that all relevant facts have been developed to the extent possible
and that further duty to assist exists with respect to the claim.

17 -

The veteran was provided a VA examination that was probative of the
level of impairment and the disability. The Board does not find any
potential prejudice to the veteran in the evaluation of the
disability by the RO after the Board remand development was
completed as the rating appears to reflect consideration of
applicable criteria based upon the examination findings.

The medical examination records include sufficient detail regarding
the disability to apply current rating criteria and are considered
the best evidence for an informed determination of the veteran's
current impairment from the left ankle disability.

Further, there has not been reported any other comprehensive
evaluation or treatment since the VA examination obtained on
remand. Robinette, supra. The examination appeared to assess the
disability to comply with the Board remand for consideration of the
holding in DeLuca.

The veteran's disability of the left ankle is not rated currently
to a specific rating scheme. The hearing officer apparently
concluded that the veteran did not meet essential criteria for a
compensable evaluation under any of the alternative rating schemes
for the ankle. 38 C.F.R. 4.31. The recent supplemental statement of
the case listed Diagnostic Code 5271 criteria that provide ratings
of 10 and 20 percent for moderate and severe limitation of motion,
respectively. The various rating schemes potentially applicable
provide incremental ratings of 10 to 40 percent.

The veteran has been provided the essential rating criteria. The
Board finds the rating scheme under Diagnostic Code 5272 in
combination with Diagnostic Code 5271 appropriate for the veteran's
disability in view of the diagnosis for the left ankle
symptomatology. Pernorio, supra, 38 C.F.R. 4.20, 4.2 1. An
analogous rating application to ankylosis under Diagnostic Codes
5270 or astragalectomy under Diagnostic Codes 5273 and 5274,
respectively, would be inapplicable in view of the findings on
examination since service. Radiographic studies in and since
service have been negative for arthritis.

- 18 -

The Board observes that the RO has continued to assign a 0 percent
evaluation based upon the recent VA examination that did not report
limitation of motion. The range of motion recorded showed no
appreciable disparity from the normal range of motion contemplated
in the standardized description of ankle motion in the rating
schedule. There did appear to be some pain with plantar flexion.

The RO had a medical evaluation that allows the Board to discuss
the provisions of 38 C.F.R. 4.40, 4.45 and 4.59, and comment on the
extent of functional loss as discussed in DeLucca, supra, that
functional loss due to pain will be rated at the same level as the
functional loss where motion is impeded. Thus limitation of motion
is not the sole prerequisite finding. There are the veteran's
reports of difficulty on account of his left ankle disability.
There is also evidence of an ununited fracture linked to the injury
in service.

Applying this information to the rating schedular criteria leads
the Board to conclude that an initial compensable evaluation is
warranted for the left ankle. The left ankle symptoms, overall, do
appear more than a percentage evaluation of 0 percent would
contemplate. The rating scheme does not require a mechanical
application of the schedular criteria, but applying the rating
schedule liberally results in a 10 percent evaluation recognizing
a symptomatic ankle characterized by complaints of pain and
evidence of ununited fracture, but with a paucity of objectively
confirmed disabling residuals.

The recent examination findings clearly support a conclusion that
the veteran's disorder though productive of disability, is
characterized by minimal appreciable objective findings. Thus, the
intention to recognize actually painful, unstable, or malaligned
joints, due to healed injury, as entitled to at least the minimum
compensable rating for the joint would clearly be appropriate in
the veteran's case and allow for a 10 percent rating under
Diagnostic Code 5271 and 5272.

19 -

The recent VA examination clearly addressed the veteran's
complaints and reported objective manifestations likely related to
the disability. In view of the foregoing, the Board concludes that
the evidence is in favor of a 10 percent rating for the left ankle
for the entire period of this appeal. 38 C.F.R. 4.7. Clearly the
objectively confirmed manifestations that would support a higher
evaluation under any rating scheme applicable to the disability are
not shown.

The examiner in 1998 did not confirm instability, tenderness or
deformity and the range of motion was described as being within the
normal range, although the Board must point out that the increase
in symptoms with use must be appraised and the record has
adequately supported an appreciable disability with strenuous use
based upon the ununited fracture. The examiner did not find a
neurologic component of the left ankle disability.

The provisions of 38 C.F.R. 4.40 and 4.45, as they relate to pain
and factors other than limitation of motion as described on VA
examination, appear to support no more than a 10 percent rating for
the left ankle. The Board must point out that the VA examination
was consistent in the minimum appreciable objective findings for
the ankle, and the disability appears to have been relatively
stable when the pertinent evidence from military service is
compared with the subsequent examination findings.

The appreciable manifestations that complement the range of motion
for the ankle appear to place the preponderance of the evidence
against the claim for a rating in excess of 10 percent, when the
relevant findings are reviewed, and the disability assessed in
light of the level of impairment overall. Again, as discussed in
Johnson and DeLuca, diagnostic codes predicated on limitation of
motion do not prohibit consideration of a higher rating based on
functional loss due to pain on use or due to flare-ups.

20 -

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for an initial evaluation greater
than 10 percent. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that although the decision herein included
consideration of the holding in Fenderson, the veteran has not been
prejudiced by such discussion in view of the decision on the
merits. See, for example Bernard v. Brown, 4 Vet. App. 384, 392-394
(1993). The Board has determined that the veteran's left ankle
disability does not warrant consideration of staged ratings in view
of facts specific to the disability.

Extraschedular Rating

The RO mentioned extraschedular rating criteria in the recent
supplemental statement of the case. 'Generally, the degrees of
disability specified under the rating schedule are considered
adequate to compensate for considerable loss of working time from
exacerbation or illnesses proportionate to the severity of the
several grades of disability. 38 C.F.R. 4.1. There is the veteran's
well-documented medical history showing little in the way of
treatment for the back or left ankle although he complains of pain
and other discomfort.

The Board would agree that the exceptional or unusual disability
picture mentioned in the regulation world reasonably contemplate
factors other than marked interference with employment or frequent
periods of hospitalization. Johnston v. Brown, 10 Vet. App. 80, 86
(1997).

However, such factors would be apparent from the record and
necessarily relate to the service-connected disability. See, for
example, Smallwood v. Brown, 10 Vet. App. 97 (1997) and Spurgeon v.
Brown, 10 Vet. App. 194, 197 (1997).

21 -

Nor does there appear to be probative evidence that any nonservice-
connected disorders affect the veteran's left ankle disability or
lumbar spine disability in such a manner to render impractical the
application of the regular schedular standards. See for example
Johnston, 10 Vet App. at 86-89.

The regulation provides for an extraschedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities,
which in this case concerns a left ankle disability and a lumbar
spine disability. The pertinent part of the regulation, though
somewhat ambiguously worded, appears to contemplate an individual
rather than a collective disability assessment.

Further, the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected
evaluation is to be avoided. 38 C.F.R. 4.14.

This admonition could be read to apply to an extraschedular
service-connected evaluation. However, in the case at hand, there
is evidence showing only occasional monitoring, but nothing
probative to support a finding that the veteran has such an unusual
or exceptional disability picture as a result of the service-
connected left ankle or lumbar spine disability.

The examination reports mentioned full time employment and no time
lost was indicated. The veteran has not offered evidence to support
how there is established an exceptional or unusual disability
picture as a result of his left ankle or lumbar spine disability.

The Board does not find any extraneous circumstances that could be
considered exceptional or unusual such as were present in Fisher v.
Principi, 4 Vet. App. 57, 60 (1993) to warrant a different result
in view of the veteran's work history and treatment for his
service-connected left ankle disability or lumbar spine disability
as reflected in the record. See also Fleshman v. Brown, 9 Vet. App.
548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

22 -

ORDER

Entitlement to an initial rating of 20 percent for a disability of
the lumbar spine is granted, subject to the regulations governing
the payment of monetary awards.

Entitlement to an initial compensable evaluation of 10 percent for
a left ankle disability is granted, subject to the regulations
governing the payment of monetary awards.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 23 -



 025628186      991105    796424

DOCKET NO. 98-08 772               DATE NOV 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the claim for service connection for a right hip disability.

2. Entitlement to service connection for distal right femur
disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for right inguinal hernia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from December 1959 to December
1961.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for left knee
disability is addressed in the REMAND at the end of this action.

FINDINGS OF FACT

1. Service connection for a right hip disability was denied in an
unappealed rating decision of April 1962.

2. Evidence added to the record since the April 1962 rating
decision is either cumulative or redundant, or is not so
significant that it must be considered in order to fairly decide
the merits of the claim.

3. The veteran has an osteochondroma of the distal right femur
which originated in service.

4. The veteran has a right inguinal hernia which originated in
service.

2 - 

CONCLUSIONS OF LAW

1. Evidence received since the April 1962 rating decision denying
the veteran's claim of entitlement to service connection for a
right hip disability is not new and material, and therefore his
claim for this benefit is not reopened. 38 U.S.C.A. 5108 (West
1991); 38 C.F.R. 3.156(a) (1998).

2. Distal right femur disability was incurred in active duty. 38
U.S.C.A. 1131 5107 (West 1991); 38 C.F.R. 3.303 (1999).

3. Right inguinal hernia was incurred in active duty. 38 U.S.C.A. 
1131, 5107 (West 1991); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence has been Submitted to Reopen
Claim for Service Connection for Right Hip

Service connection for a right hip disability was initially denied
by the RO in a rating decision dated in April 1962 on the basis
that it pre-existed service and that it was not aggravated by
service. The veteran was notified of the decision the following
month and did not appeal. The rating decision therefore became
final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a), 20.302,
20.1103 (1998). However, the claim will be reopened if new and
material evidence has been submitted since the last final decision
denying the claim on any basis. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v.
Brown, 9 Vet. App. 273, 285 (1996).

Evidence that was of record at the time of the April 1962 rating
decision consisted of the service medical records. The pre-
induction examination report:notes a dislocation of the right hip
in 1954, prior to service, with internal metallic fixation. It was
also noted that X-rays showed a slipped capital femoral epiphysis.
History

3 -

showed that the veteran, at age 14, had suffered a fracture of the
right hip which was openly reduced and pinned with metallic screws.
On the entrance examination, right hip function was found to be
normal.

During service, the veteran complained on a few occasions of pain
in the right hip. Medical records dated in October 1960 show a
diagnosis of arthritis, due to direct trauma, osteoarthritis,,
right hip, secondary to fracture dislocation of right hip in 1954.

A Medical Board report dated in October 1960 notes the history of
slipped capital femoral epiphysis at age 14 in 1954 which was
pinned. Following this surgery, the veteran allegedly had no
particular difficulty until he entered the service. In March 1960,
he began to have considerable pain in the right hip which was
increased by damp weather or walking. The examination revealed a
one-half inch leg length discrepancy on the right. There was mild
limitation of flexion with deviation of the knee laterally with
flexion. The veteran had zero degrees of internal rotation with 60
degrees of external rotation. Abduction of the hip was limited to
20 degrees. X- ray of the right hip revealed three threaded, metal
pins in the proximal femur directed into the head and neck of the
femur from a point just below the greater trochanter. There was
some inferior "beaking" of the femoral head. There were minimal
degenerative changes shown about the articulate surface of the
acetabulum. There was a varus deformity of the neck and head of the
femur with some increase in the diameter of the neck of the femur
and a coxa plana deformity of the head of the femur. It was further
noted that, at the time, the veteran complained of intermittent
pain in the hip which was aggravated by moderate walking or
standing. The Medical Board noted that the veteran had early
degenerative arthritis of the right hip secondary to an old healed
capital femoral epiphysis of the right hip with a coxa plana
deformity of the head, shortening of the lower right extremity and
limitation of motion of the hip. The Medical Board found that the
right hip condition existed prior to enlistment and noted that
there was some question as to whether this@ condition had been
aggravated by service. The veteran was referred to a Physical
Evaluation Board.

4 -

The Physical Evaluation Board determined in January 1961 that the
veteran was physically fit and, therefore, did not need to address
the issue of whether the pre- existing right hip disability was
aggravated by service.

In November 1991, the veteran was seen with a complaint of right
hip pain and a feeling that his hip wanted to give out. The
physical examination was only positive for a few nodes in the
inguinal region.

At the separation examination in December 1961, the veteran's
history of a fracture of the right hip in 1954 was noted. The
examination revealed a scar over his right hip and no other right
hip abnormality.

Evidence received since the April 1962 rating decision includes
private medical records of treatment of the right hip disorder
prior to service, private medical records of treatment of the right
hip disorder after service, duplicate copies of service medical
records, and testimony from the veteran at a hearing before a
Hearing Officer at the RO in May 1997 and at a video conference
hearing in February 1999 before the undersigning Board Member.

Private medical records dated in October 1954 show that the veteran
had a marked slip of the upper femoral epiphysis of the right hip.
He was taken to surgery and underwent insertion of a Kirschner
wire. He remained in traction for several days thereafter. The hip
was opened through lateral approach and transfixed with three pins.
No attempt was made to reduce the displacement of the upper femoral
epiphysis but it was fixed in a position of displacement to prevent
any further displacement. Post operatively his course was
uneventful. A note dated in November 1954 shows that the veteran
was ambulatory on crutches, had no complaints referable to the hip
or knee, and had a one-half inch shortening of the right lower
extremity as compared with the left. In November 1955, one-half
inch of shortening with an external rotation deformity was noted.
Another note dated in October 1956 indicates that the previously
noted shortening and external rotation deformity continued. He had
good range of motion of the right hip with limitation of internal
rotation and slight exaggeration in external rotation. X-rays
showed

- 5 -

reshaping of the femoral head to accommodate itself to the
acetabulum. It was felt that the veteran had done very well
following serious involvement of the hip. The veteran was allowed
to participate in all sports.

A private medical record dated in August 1964 notes that the
veteran was seen because of recurrent episodes of vague right hip
pain. It was noted that he had done very well since his surgery
approximately 10 years earlier. The physical examination disclosed
that the veteran walked with a slight abnormality in his gait.
There were slight shortening of the right lower extremity and
definite limitation of internal rotation. X-ray examination of the
right hip revealed the previously diagnosed slipped upper femoral
epiphysis of the right hip, which was treated by general fixation.
It was further noted that there was no evidence of any
osteoarthritis or degenerative changes within the right hip it was
felt that no further treatment of the right hip was necessary.

A private X-ray report dated in January 1981 shows that there was
evidence of an old healed fracture of the right femoral neck. There
were three screws through the femoral neck into the femoral head.
There was a small smooth-bordered ovoid ossific density lateral to
the right acetabular lip which could be either degenerative or
congenital in nature.

At the hearing in May 1997, the veteran testified that at the pre-
induction examination, X-rays of his right hip disclosed that the
joint fit well so they let him into service. The veteran stated
that he noticed after doing basic training that he experienced a
burning sensation in his hip. The doctors told him he was getting
arthritis and it was being aggravated by work. The veteran stated
that when he was stationed in Germany, he was working in
construction when he fell 12 to 15 feet and jarred his right leg.
He was hospitalized at Landsduhl Army Hospital, then transferred to
the 97th General Hospital, and then transferred to a hospital at
Great Lakes. The veteran contended that his right hip disability
was aggravated by service.

6 -

The veteran submitted copies of his service medical records. These
records were contained in the service medical records already in
the claims file and considered in the 1962 rating decision.

Private medical records dated in April 1997 show that X-rays of the
right hip revealed that three pins were present through the femoral
neck and extended into the head. There were some superior joint
space narrowing and bony reactive sclerosis along the superior
aspect of the acetabulum. Some spurring was present.

At a Video Conference hearing in February 1999, the veteran
testified that he did not have any problems besides his hip when he
went into service. He stated that during basic training he
developed a "burn" in his hip, went to the clinic, and was given
aspirin, phenacetin, and caffeine. The veteran testified that he
did not have arthritis when he went into service.

In order to reopen a claim that has been finally denied, the
claimant must present new and material evidence. 38 U.S.C.A. 5108
(West 1991). New and material evidence means evidence not
previously submitted which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to decide the merits of the claim fairly. 38
C.F.R. 3.156(a) (1998).

The medical records pertaining to treatment and evaluation of the
veteran's right hip prior to service are consistent with the
service medical records and the RO's previous determination that
the disability existed prior to service. They show that he had
relatively good functioning of the hip by October 1956, which is
consistent with the finding on the pre-induction examination in
October 1959 of a normally functioning right hip. Although the pre-
service medical records provide additional details concerning the
status of the veteran's right hip prior to service, they are
essentially cumulative in nature and clearly are not so significant
that they must be considered in order to fairly decide the merits
of the veteran's claim.

7 -

There is nothing in the post-service medical evidence added to the
record suggesting that the veteran's right hip disability
originated or chronically increased in severity during service. To
the contrary, when the veteran was seen by his private physician in
August 1964, it was noted that he had done very well since the
right hip surgery approximately 10 years earlier and there was no
reference to an injury of the right hip or progression of the right
hip disability during service. In addition, although service
medical records indicate that the veteran was found to have
traumatic arthritis of the right hip, the X-ray study in August
1964 disclosed no evidence of arthritis or degenerative changes of
the right hip. Therefore, the Board must conclude that the post-
service medical evidence added to the record is not so significant
that it must be considered to fairly decide the claim.

The Board must also conclude that the veteran's testimony and
written statements are not new and material. For the most part, the
veteran's testimony and statements concerning his right hip
symptoms before and during service are consistent with the
information recorded in the service medical records. Whether the
symptoms experienced by the veteran during service represented
progression of the pre- existing disability, whether arthritis of
the right hip originated during service and whether the diagnosis
of arthritis during service was correct are all medical questions,
which the veteran is not competent to answer. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1994). The veteran's statements
and testimony also describe a fall in which his right leg was
jarred. This information was not of record at the time of the prior
denial. Although the Board presumes the credibility of the
veteran's testimony and statements, whether this fall caused or
worsened the veteran's right hip disability are also medical
questions which the veteran is not competent to answer. The record
contains no medical evidence suggesting that the veteran's right
hip disability was caused or worsened by this alleged injury.

II. Entitlement to Service Connection for Distal Right Femur
Disability

The Board has found the veteran's claim for service connection for
disability of the distal right femur to be well grounded. The Board
is also satisfied that all available evidence necessary for an
equitable disposition of this claim has been obtained.

8 -

The service medical records show that no evidence of a distal right
femur disability was found at the time of the October 1959 pre-
induction examination or at the time of the May 1960 re-enlistment
examination. A progress note dated in August 1960 indicates that
there was a possible osteoma on the distal femur. A radiologic
report dated in August 1960 notes that X-rays of the right knee
revealed an osteochondroma arising from the distal metaphysis of
the right femur along the medial aspect. The impression was
osteochondroma, distal right femur. The continued presence of this
osteochondroma is shown by pot-service X-ray studies of record.
Therefore, the Board concludes that service connection is warranted
for this disability.

III. Entitlement to Service Connection for Right Inguinal Hernia

The service medical records show that the veteran was not found to
have a hernia at the time of his pre-induction examination in
October 1959 or at the time of his re- enlistment examination in
May 1960. The separation examination report dated in December 1961
shows that the veteran had a mild right inguinal hernia. There is
no medical evidence of record indicating that the hernia has
resolved. Therefore, the Board concludes that service connection is
warranted for the right inguinal hernia.

ORDER

New and material evidence not having been submitted, reopening of
the claim of entitlement to service connection for a right hip
disability is denied.

Service connection for distal right femur disability is granted.

Service connection for a right inguinal hernia is granted.

9 -

REMAND

The veteran claims that service connection is warranted for left
knee disability because it developed as a result of gait impairment
associated with service- connected right lower extremity
impairment. In view of the Board's foregoing grant of service
connection for distal right femur disability, the claim is REMANDED
to the RO for the following actions:

1. The RO should request the veteran to submit medical evidence,
such as a statement from a physician, supporting his claim that the
service-connected osteochondroma of the distal right femur caused
or chronically worsened his left knee disability.

2. Then, the RO should undertake any other indicated development
and readjudicate the veteran's claim for service connection for
left knee disability in light of the Board's grant of service
connection for disability of the distal right femur.

If the benefit sought on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case and the veteran and his representative should be afforded a
reasonable opportunity to respond. Thereafter, the case should be
returned to the Board for further appellate action, if otherwise in
order. No action is required of the veteran until he is otherwise
notified by the RO. By this REMAND, the Board intimates no opinion
as to any final outcome warranted.

The veteran has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 10-

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Veterans Appeals for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1997)(Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

SHANE A. DURKIN 
Member, Board of Veterans' Appeals

 - 11 -



